McClain, J.
1 *6982 3 *6994 *697At common law the courts entertain summary proceedings by a client against his attorney to compel payment of money received by the attorney for his client. Such proceedings are based on the principle that the co-urt has power “over it's own officers to prevent them from, or punish them for, committing acts of dishonesty or impropriety calculated to bring contempt upon the administration of justice.” Schell v. City of New York, 128 N. Y. 67, (27 N. E. Rep. 957) ; In re Paschal, 10 Wall 483, (19 L. Ed. 992). “The ground of the jurisdiction thus exercised is the alleged misconduct of the officer. If an attorney have collected money for his client, it is prima facie his duty, after having deducted his own costs and disbursements, to pay it over to such client; and his refusal to do this without some good excuse is gross misconduct and dishonesty on his part, calculated to bring discredit on the court and on the administration of justice. It is this misconduct on which the court seizes as a ground for jurisdic*698tion to compel him to pay tbe money in conformity with bis professional duty.” In re Paschal, supra. Tbe statutory provisions to tbe same effect (Code, sections 3826-3830) are assumed to be declaratory of tbe common low. In re H--87 N. Y. 521. Some courts bave expressed tbe view that, if no dishonesty on tbe part of tbe attorney appears, the summary proceeding should be dismissed, and tbe client left to his action at law. In re Paschal, supra; In re Rule on Kennedy, 120 Pa. St. 497, (14 Atl. Rep. 397, 6 Am. St. Rep. 724); Balsbaugh v. Frazer, 19 Pa. 95; Strong v. Mundy, 52 N. J. Eq. 833, (31 Atl. Rep. 611). But the statute does not limit tbe remedy to cases of bad faith, and evidently contemplates such a proceeding whenever tbe claim by tbe client against tbe attorney is for money received in bis professional capacity. Bank v. Todd, 52 N. Y. 489. Tbe fact that there is a controversy as to whether tbe relation ^f client and attorney existed when tbe money, was received does not deprive tbe court of jurisdiction in tbe summary proceeding. State v. Morgan, 80 Iowa, 413. There is nothing unreasonable or unjust in compelling tbe attorney, as an officer of tbe court, to answer summarily as to money collected for bis client. “Tbe law is not guilty of the absurdity of bolding that, after a client has spent years in collecting through his attorney a lawful demand, be shall be put to spending as many more to collect it from bis attorney, and, if that attorney shall not pay, then try tbe same track again.” Bank v. Todd, supra; Burns v. Allen, 15 R. I. 32, (23 Atl. Rep. 35, 2 Am. St. Rep. 844). Tbe fact that tbe client has a legal remedy for tbe recovery of tbe money does not affect tbe right of tbe court to see that its own officer does not act contrary to bis duty. In re Grey [1892] 2 Q. B. 440. In tbe summary proceeding tbe court has' tbe power to adjust any set-off which tbe attorney may bave on account of fees or other charges due to him in connection with tbe proceeding in which be received tbe money in question, or as tbe result of any other services for which be lias a lien on money of bis client com*699ing into his hands. Burns v. Allen, 15 R. I. 32, (23 Atl. Rep. 35, 2 Am. St. Rep. 844) ; In re Knapp, 85 N. Y. 286; Croft v. Hicks, 26 Tex. 383; Dunn v. Vannerson, 7 How. (Miss.) 579; Lombard v. Whiting, 1 Walk. (Miss.) 229; Butchers' Union Slaughter-House Co. v. Crescent City Slaughter-House Co., 41 La. Ann. 355 (6 South. Rep. 508); Jones v. Miller, 31 Tenn. 151. And see, as to general right of attorney to set off fees in action for money received, Pierce v. Underwood, 103 Mich. 62, (61 N. W. Rep. 344); Patrick v. Hazen, 10 Vt. 183; Foster v. Jackson, 8 Baxt. 433. Counsel assume that appellant was not given the full benefit of his claims for fees and expenses; but the lower court went into the whole matter, and allowed some amount, as is evident from the fact that judgment was for less than the amount of money that Beed received. The finding of the court as to the amount is entitled to the same presumption that prevails as to the verdict of a jury. The case is triable here on errors assigned, and not de novo. We find no insufficiency of evidence such as would justify us in interfering with the finding of the court.
5 A summary proceeding is not affected in any way by statutory provisions for the release of the attorney’s lien. An attorney cannot be subjected to criminal proceedings for refusing to pay over money on which he claims a lien until the person demanding the money proffers security for the payment of the amount of the attorney’s claim when it is legally ascertained (Code, section 331); but there is no suggestion that security is required before proceeding summarily for the money. Cross v. Ackley, 40 Iowa, 493. And see Armitage v. Sullivan, 69 Iowa, 426.
6 Appellant complains of the refusal of the lower court to grant a change of venue to Linn county, the county of Seed’s residence; but we think that the court did not err in refusing such change. The summary proceeding is properly in the county having jurisdiction of the action in connection with which the attorney was act*700ing when he received the money. Ex parte Ketchum, 4 Hill, 564; Thomas v. Roberts, 5 Dana, 189. The judgment originally was obtained by Reed as attorney in Boone county district court, and the amount was paid to him because he was the attorney of record in the case. The statutory provisions as to change of place of trial relate to civil actions. Code, section 3505. This special proceeding is not a civil action. Code, section 3425. No doubt there may be cases where a special proceeding of this character can be instituted for breach of duty by the attorney not connected with any proceeding in court, and in that event it should be instituted no doubt in the county of his residence. But this proceeding was properly instituted in the Boone county court, and there is no provision for change of venue.
7 8 Error is assigned on the refusal of the court to receive in evidence certain affidavits offered by appellant in resistance to plaintiff’s motion asking relief by this summary proceeding. Appellant’s contention is that testimony to sustain or resist a motion may be in the form of affidavits. Code, section 3833. Where the proceeding is one in which a judgment is sought, and involving a final determination of issues, the evidence must be such as is admissible in civil actions. Wagner v. Tice, 36 Iowa, 599. Although this form of special proceeding may be instituted by motion, the result sought is an adjudication. Hawk v. Evans, 76 Iowa, 593. This case, like that of Democrat Pub. Co. v. Lewis, 90 Iowa, 304, presents “an issue of fact pending for trial in a judicial proceeding,” and the holding in that case that affidavits were not receivable is applicable here. The fact that the court at a prior stage of the case refused, on motion of plaintiff, to strike these affidavits from the files, would not preclude it from mailing a proper ruling on the question when they were offered in evidence.
*7019 *700Error was also assigned on rulings of the court in the introduction of testimony, whereby plaintiff, over objection, *701was permitted to show that the claim of appellant for compensation had not been presented in the proceedings under which a receiver was appointed for plaintiff in the Polk county district court, and that by adjucation in that court all claims not filed within the time fixed for filing claims had become barred. We agree with appellant that he might set off his claim for fees and expenses in this summary proceeding to recover money received by him as attorney, and on which he had a general lien, although his claim had not been filed and allowed in the receivership proceedings in Polk county. But, notwithstanding the refusal of the court to exclude this evidence, it did hear evidence as to appellant’s claims, and did allow them bo some extent; for on no other theory could judgment have been rendered against appellant for less than the amount of the money received. It is plain, therefore, that the trial court gave appellant credit for so much of his account against plaintiff as it found him entitled to, and its ruling in the admission of this evidence was error without prejudice. —Affirmed.